t c no united_states tax_court peabody natural_resources company f k a hanson natural_resources company cavenham forest industries inc a partner other than the tax_matters_partner petitioner v commissioner of internal revenue respondent docket nos filed date a partnership exchanged operating gold mines including realty for operating coal mines the coal mines were subject_to two coal supply contracts that obligated the mine owner to provide electric utilities with coal the benefits and obligations under the contracts were governed by new mexico law the gold mines were not subject_to supply contracts the partnership treated the entire exchange as tax free under sec_1031 i r c r determined that the coal supply contracts were not real_property and or like- kind property and constituted boot so that the value of the supply contracts would be taxable in the year of the exchange held the coal supply contracts were covenants running with and appurtenant to the real_property under new mexico law held further amplifying the holding in 71_tc_54 the coal supply contracts are like-kind_property within the meaning of sec_1031 i r c and are not taxable as part of the exchange martin d ginsburg alan s kaden and richard a wolfe for petitioner alan m jacobson and donald l wells for respondent opinion gerber chief_judge the parties filed motions for summary judgment1 under rule at docket no with respect to the issue of whether coal supply contracts that burdened coal mine property received by a partnership as part of an exchange under sec_1031 are like-kind_property to the gold mining_property transferred by the partnership background on date peabody natural_resources co a partnership then known as hanson natural_resources co peabody 1respondent filed a cross-motion for partial summary_judgment as his position if correct would not have resolved all controversy between the parties however the partnership’s position if correct would be dispositive of all matters in controversy 2all rule references are to the tax_court rules_of_practice and procedure and all section references unless otherwise indicated are to the internal_revenue_code as amended and in effect for the years in issue transferred the assets of its gold mining business to santa fe pacific mining corp santa fe an unrelated corporation in exchange for the assets of santa fe’s coal mining business the parties to the exchange agreed that the mining assets exchanged by each had a total value of approximately dollar_figure million peabody treated the transaction as a like-kind_exchange under sec_1031 the transfer by peabody to santa fe was of gold mines and other gold mining_property including buildings and other improvements machinery and equipment and mine exploration and development rights in exchange among other things peabody received from santa fe the lee ranch coal mine in new mexico which included fee simple land and coal leases to other land giving the leaseholder rights to the coal in place and assumed all obligations of santa fe under two long-term coal supply contracts entered into in the early 1980s by santa fe with tucson electric power co tepco and western fuels wef respectively the lee ranch was in a remote part of new mexico and consisted of big_number acres of fee simple land and big_number acres of leased coal land during the early 1990s the annual coal output of the lee ranch mine was approximately million to million tons at the time of the date exchange the lee ranch mine contained coal reserves of approximately million tons the gold mines received by santa fe were not burdened by gold supply contracts the tepco supply contract began during in connection with tepco’s bankruptcy however the contract was renegotiated resulting in a coal price reduction from the original contract the renegotiated contract was for a period ending date either party however could extend the contract for additional 5-year periods if the parties were able to negotiate a good_faith price that reflected the then-current market price for coal under the contract santa fe was the exclusive supplier of the coal required for the operation of unit sec_1 and of tepco’s springerville station power plant and tepco was obligated to purchase a specified annual minimum amount of coal there was no maximum limit on the amount of coal that santa fe could sell to tepco under the contract the contract however did contain estimates that the combined requirements of springerville station unit sec_1 and would range from million to dollar_figure million tons per year during the term of the contract the quality of the coal was defined in the contract and the type of coal specified in the contract was the type of coal produced in the lee ranch mine under the contract santa fe committed to use its best efforts to mine the lee ranch mine’s coal reserves and to sell tepco the amount of coal needed for operation of the springerville station power plant the per-ton price of coal under the tepco contract was a base price adjusted by santa fe’s actual mining costs the contract was to run through date or until the retirement of the power station but could be reopened for contract_price renegotiation during date and pincite-year intervals after specifically the contract term was to extend until the earlier of either the date when springerville station unit sec_1 and or were retired from commercial operation or sometime after date if the parties were unsuccessful in their good_faith price renegotiations for any contract extension period during the contract term santa fe was not permitted to sell coal to others if such sales would impair its ability to satisfy the supply contract obligations to tepco the tepco supply contract inured to the benefit of and was binding upon the parties and their respective successors and assigns the original contract allowed each party to assign its rights and duties so long as the assignee or delegatee assumes the rights and duties of the assignor and so long as the assignee or delegatee is capable of performing this agreement the contract also required any assumption by an assignee to be accomplished in a written document entered into with the other parties to the contract the wef supply contract also entered into in was between santa fe and wef a nonprofit cooperative comprising a group of relatively small electric utilities wef in turn would sell the coal to another cooperative plains electric generation transmission cooperative inc plains for use in its escalante power plant although the wef supply contract is primarily between santa fe as the seller and wef as the buyer that supply contract identified plains as the guarantor of wef’s performance under that contract that contract contained the recitation that wef and plains desire to secure a reliable and reasonably priced supply of coal of the quality and quantities as set forth herein for use in the generation of electricity in unit i and potentially in an additional unit ii of the escalante station that contract also contained a price renegotiation provision that took effect in under which wef could terminate the contract if a new long-term coal price were not negotiated on account of wef’s deteriorating financial condition it sought to renegotiate its contract during the pricing provisions were modified resulting in coal price reductions and changes in other contract provisions the renegotiated wef contract ran until date and could be extended for up to three 10-year periods by either party each 10-year extension depended on the parties’ ability to renegotiate and agree to a new coal price which in the parties’ views reflected the then market price for coal santa fe was required to maintain coal reserves adequate to supply the quantity of coal called for under the wef contract the wef contract provided that any party subsequently acquiring an interest in the lee ranch mine coal reserves shall take such interest subject_to the dedication and reservation of said reserves the contract also provided that the dedication was not intended to be construed as a transfer to wef of an interest in the coal in place but that it was imposed as and constituted both an equitable servitude binding upon santa fe and its successors and assigns and a covenant running with santa fe’s interest the contract_price was based on a complex formula that to some extent was based on the variable and fixed costs incurred by lee ranch mine in supplying coal under the contract under the wef contract santa fe was the exclusive supplier of the escalante station’s coal needs within minimum quantity and quality standards on an annual basis with no limit on the amount of coal that could be sold to wef the contract however did contain an estimate of the escalante station’s requirements as being million to million tons per year under the wef contract santa fe had the right to supply all of the usage for each year santa fe could not sell coal from the lee ranch mine to others if doing so would impair its ability to satisfy its coal supply contract obligations to wef the wef contract terms were to be interpreted under the laws of new mexico under the wef contract santa fe would be allowed to supply coal from mines other than lee ranch mine if it were unable to remove coal from lee ranch mine on account of a force majeure the wef supply contract provided that it would inure to the benefit of and be binding upon the parties and their respective successors and assigns peabody and santa fe determined that the mining assets each exchanged had a total value of approximately dollar_figure million in accordance with sec_1_1031_j_-1 income_tax regs peabody separated into exchange groups the assets it transferred and received peabody treated the gold mines coal mine reserves and appurtenant supply contracts as real_property it valued the lee ranch mine coal reserves at dollar_figure million on its income_tax returns for the years in issue peabody treated its exchange of the gold mining assets for coal mining assets as a like-kind_exchange under sec_1031 in the notices of final_partnership_administrative_adjustment for peabody’s taxable years ended date through and its short taxable_year ended date respondent determined that the supply contracts were not like- kind property as to which peabody was entitled to nonrecognition treatment under sec_1031 discussion the focus of this case concerns a sec_1031 like-kind_exchange of gold mines for coal mines respondent acknowledges that the coal mines and gold mines are like-kind_property as to which peabody is entitled to nonrecognition treatment under sec_1031 in petitioner’s motion for summary_judgment and respondent’s cross-motion for partial summary_judgment the parties disagree about whether two coal supply contracts are real_property and or like-kind_property within the meaning of sec_1031 ie whether the coal supply contracts are boot initially we must decide whether the coal supply contracts are considered or treated as real_property under new mexico law we must also decide whether those contracts in the setting of this case constitute like-kind_property within the meaning of sec_1031 summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trial fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to a legal issue if there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule a and b 119_tc_252 98_tc_518 affd 17_f3d_965 7th cir there is no disagreement between the parties as to a material fact and therefore this matter is ripe for summary_judgment i new mexico law are the supply contracts real_property petitioner argues that the supply contracts are real_property under new mexico law whereas respondent argues the contracts are not real_property but some type of intangible right a petitioner’s arguments petitioner contends that the supply contracts are real_property under new mexico law petitioner asserts that each contract established a servitude under which santa fe and successive owners of the lee ranch mine land have the obligation to mine and supply the coal needed pursuant to that contract to operate the utility’s power plant this servitude petitioner maintains is a real_property interest under new mexico law b respondent’s arguments respondent contends that the supply contracts are not real_property under new mexico law relying on the fact that the contracts did not result in a transfer of ownership of the coal to the buyer utility respondent also points out that under neither contract did the utility have the right to go onto the lee ranch land and extract coal instead respondent contends peabody had to mine and supply the coal required by the utility’s power plant accordingly respondent concludes that the supply contracts are not real_property but contracts to sell personal_property see townsend v state ex rel state highway dept p 2d n m observing that though mineral-in-place interests constitute real_property the underlying minerals are transformed into personal_property when the mineral or physical substance is severed from the land c analysis of coal supply contracts under new mexico law we begin our analysis by noting that the supply contracts are contracts for the sale_of_goods under new mexico law in addition each contract created a servitude obligating santa fe and subsequent owners of the lee ranch mine to extract and supply coal to the power plant we conclude that under new mexico law the supply contract servitudes constitute real_property interests for reasons we will discuss status as contracts for the sale_of_goods minerals in place ie minerals lying unworked beneath or on the surface of the land are considered part of that land and an interest in minerals in place is real_property for purposes of new mexico law interests in minerals in place can be separately conveyed to and held by someone other than the owner of the surface estate after the minerals are severed and removed from the land they become personal_property see generally id pincite c j s mines and minerals sec_141 as pertinent to this case new mexico has adopted section of the uniform commercial code which addresses minerals to be severed from realty by the seller in pertinent part n m stat ann section michie provides sec goods to be severed from realty recording a contract for the sale of minerals or the like including oil_and_gas to be removed from realty is a contract for the sale_of_goods within this article if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell the provisions of this section are subject_to any third party rights provided by the law relating to realty records and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer’s rights under the contract for sale accordingly the tepco and wef coal supply contracts are contracts for the sale_of_goods under new mexico law 3n m stat ann sec michie and sec of the uniform commercial code each define a contract for sale to include both a present sale_of_goods and a contract to sell goods in the future even though coal supply contracts are contracts for the sale_of_goods covered by article of the uniform commercial code the obligation of santa fe or its successors to sell unsevered coal in the future may also qualify to be treated as the transfer of an interest in land see n m stat ann sec in other words classification of the two supply contracts as contracts for the sale_of_goods in the future by n m stat ann section does not preclude those contracts from also effecting a transfer of an interest_in_real_property under new mexico law see also restatement contract sec_2d sec_127 cmt b c creation of servitudes the tepco and wef coal supply contracts created servitudes under new mexico law the modern view is that servitudes may be created by contract see cafeteria operators l p v coronado- santa fe associates l p p 2d n m ct app restatement property 3d servitudes sec_2_1 reporter’s note although he disputes that the supply contracts created servitudes under new mexico law respondent acknowledges that the servitudes stemming from the seller’s obligation to mine and supply coal from the lee ranch mine property to the buyer utility involve affirmative covenants see restatement property 3d servitudes sec_1 cmt d illus new mexico law recognizes both real covenants and equitable servitudes e g pollock v ramirez p 2d n m ct app in pollock a restrictive covenant was not enforceable because the instrument creating it did not meet the requirements for recordation in real_property records the court in pollock however noted that the restriction could still be enforced as an equitable servitude assuming the requirements for establishing and enforcing such an equitable servitude were met see id pincite under new mexico law there are three requirements for a covenant to be an equitable servitude the covenant must touch and concern the land the original covenanting 4vol restatement property 3d servitudes sec_1 defines a servitude as a legal device that creates a right or an obligation that runs with land or an interest in land running with land means that the right or obligation passes automatically to successive owners or occupiers of the land or the interest in land with which the right or obligation runs id sec_1 a servitudes covered by the restatement include easements profits and covenants id sec_1 as defined by the restatement an easement creates a nonpossessory right to enter and use land in the possession of another and obligates the possessor not to interfere with the uses authorized by the easement whereas a profit is an easement that confers the right to enter and remove timber minerals oil gas game or other substances from land in possession of another id sec_1 5vol restatement supra sec_1 has dropped the terms real covenant and equitable servitude to describe servitudes encompassed within covenants that run with the land parties must intend that covenant to run with the land and any successor against whom enforcement is sought must have actual constructive or inquiry notice of that covenant lex pro corp v snyder enters inc p 2d n m pollock v ramirez supra pincite in lex pro corp v snyder enters inc n m pincite the new mexico supreme court observed that a covenant touches and concerns the land if either the burden of that covenant renders the covenantor’s interest in land less valuable or the benefit of that covenant renders the covenantee’s interest in land more valuable the new mexico courts have also held that a covenant meets the touch and concern requirement if it calls for either doing physical things to the land such as building a wall or refraining from doing physical things to the land cypress gardens ltd v platt p 2d n m ct app the tepco and wef supply contract obligations of santa fe and its successors to mine and supply coal from the lee ranch mine property do touch and concern that land as to the second requirement that the original covenanting parties intend that the covenant run with the land the wef supply contract specifically expresses an intent to effect a 6although restatement supra sec_3_2 now requires neither the benefit nor the burden of a covenant to touch and concern land in order for the covenant to be valid as a servitude we need not here decide whether this requirement has been superseded under new mexico law dedication of the lee ranch mine coal reserves to fulfilling that contract and to establish a servitude upon santa fe and its successors running with the lee ranch mine property although the tepco supply contract contains no specific provision it provides that the agreement is to inure to the benefit of and be binding upon respective successors to and assigns of the original parties to the tepco contract where the original instrument creating a covenant involving land provided that successors should be bound by the covenant and where only successive owners of the land were capable of performing the obligation pertaining to that covenant that covenant has been held to run with the land 5_f2d_908 8th cir bolles v pecos irr co p n m as to the requirement that the successor against whom enforcement of that covenant is sought have actual constructive or inquiry notice peabody had actual notice of the tepco and wef coal supply contract obligations as it assumed those contracts in addition a memorandum of dedication concerning the wef contract was recorded in with the county clerk for mckinley county new mexico the county in which the lee ranch mine is 7see also restatement supra sec_2 cmt i if the contract calls for a performance that can only be rendered by someone who owns or occupies a particular parcel of land and if it would have little value to the other party if it could be terminated by a conveyance of that land the burden was probably intended to run with the land of the promisor located we hold that the tepco and wef coal supply contracts created servitudes obligating santa fe and successive owners of the lee ranch mine to mine and supply coal to the buyer utility and that those servitudes are real_property interests under new mexico law see restatement property 3d servitudes sec_2_1 cmt b illus ii like-kind status of the supply contracts under sec_1031 a petitioner’s arguments petitioner contends that the real_property status of the supply contracts under new mexico law should be determinative of the like-kind issue ie should automatically qualify the contracts as like-kind_property to the gold mining_property under sec_1031 in support of this argument petitioner among other things relies on this court’s holding in or lumber co v commissioner 20_tc_192 petitioner notes that this court held in or lumber co that the rights to harvest standing timber were personal_property under oregon law and therefore were not like-kind_property to land real_property received in exchange if the status of the supply contracts as real_property is held not in and of itself to be dispositive petitioner alternatively argues the supply contracts are like-kind_property to the gold mining_property because the contracts including potential renewals could have a duration or term lasting or more years petitioner’s argument is based on sec_1 a - c income_tax regs which provides a safe_harbor for a year or greater leasehold of a fee to qualify as like_kind to a fee interest_in_real_property finally petitioner places reliance in 71_tc_54 a case which petitioner contends is indistinguishable from the circumstances we consider here in that case this court held that two parcels of fee simple real_property were like_kind under sec_1031 even though one parcel was subject_to 99-year condominium leases in koch it was reasoned that the leases did not constitute boot because they were not separable from the fee simple real_property interest b respondent’s arguments conversely respondent contends that the fact that the supply contracts are treated as real_property interests under new mexico law does not conclusively establish that they are like_kind to the gold mining_property peabody transferred respondent argues that like_kind status of the supply contracts for purposes of sec_1031 is a question of federal tax law respondent also notes that sec_1031 case precedent does not support the axiom that exchanges of real_property are ipso facto like_kind on this point see koch v commissioner supra pincite- citing 24_tc_818 affd in part and revd in part 241_f2d_78 5th cir affd sub nom 356_us_260 respondent contends that the supply contracts constitute property of a different kind and class and are not like-kind_property to the gold mining_property peabody transferred because the contracts are of an intrinsically different nature and character from gold mining_property see sec_1_1031_a_-1 income_tax regs finally respondent argues that koch is distinguishable from and inapplicable to this case because the condominium leases in koch were 99-year long-term land leases whereas the coal supply contracts we consider are only interests in coal to be removed from the ground respondent also attempts to distinguish koch where condominium leaseholders had the primary right directly to use the land from this case where the coal buyers have no direct and substantially_similar right to use the lee ranch mine land c analysis we agree with respondent that exchanges of real_property interests are not ipso facto like-kind_exchanges under sec_1031 koch v commissioner supra pincite see also smalley v 8we note that respondent does not carry this reasoning into the question of whether the lee ranch mine land in fee and coal leases is like-kind_property to the two gold mine properties received in exchange commissioner 116_tc_450 for example carved- out oil payments although characterized as real_property under state law were found not to be like_kind to a fee interest in real_estate fleming v commissioner supra pincite see also 228_fsupp2d_1080 d ariz where 50-year water rights were not like_kind to a fee interest in real_estate and clemente inc v commissioner tcmemo_1985_367 where an 8-acre parcel of land was not like_kind to gravel extraction rights in another parcel of land to decide whether an exchange is like_kind within the meaning of sec_1031 we must compare the exchanged properties to ascertain whether the nature and character of the transferred rights in and to the respective properties are substantially alike koch v commissioner supra pincite sec_1_1031_a_-1 income_tax regs see generally the discussion in smalley v commissioner supra pincite we conclude that the real_property interest status under new mexico law of the tepco and wef supply contracts is not determinative of whether those supply contracts constitute like-kind_property as opposed to boot under sec_1031 see koch v commissioner supra pincite in making this comparison consideration is to be given to the respective interests in the physical properties the nature of the title conveyed the rights of the parties the duration of the interests and any other factor bearing on the nature or character of the properties as distinguished from their grade or quality id sec_1_1031_a_-1 income_tax regs in 122_f2d_181 5th cir affg 42_bta_490 the court_of_appeals for the fifth circuit held that the exchange of an overriding_royalty interest in minerals for a city lot qualified as a like-kind_exchange see also rev_rul 1968_1_cb_352 in which it was ruled that the exchange of an oil producing lease for a fee simple title to a ranch qualified as a like-kind_exchange conversely in fleming v commissioner t c pincite we held that the exchange of an assignment of carved-out_oil_payment rights for a fee interest in real_estate failed to qualify because they were not like-kind properties even though applicable state law characterized the oil_payment rights as an interest in real_estate in koch v commissioner t c pincite we reconciled the difference in the holdings of crichton and fleming as follows the main distinction between the two transactions is the duration of the interests--an overriding_royalty interest continues until the mineral deposit is exhausted whereas a carved-out_oil_payment right terminates usually when a specified quantity of minerals has been produced or a stated amount of proceeds from the sale of minerals has been received petitioner attempts to distinguish the coal supply contracts here from the carved-out_production_payment rights in fleming on the basis that the supply contracts are more extensive in scope and duration petitioner argues that the contracts involve essentially perpetual and unlimited rights and meet the year-leasehold safe_harbor of sec_1_1031_a_-1 income_tax regs because each contract with renewals had or more years to run at the time of the exchange peabody’s right to mine and extract coal from the lee ranch mine land derives solely from its ownership of the land in fee and the coal leases making up that coal mine property not from the tepco and wef contracts as previously discussed the supply contracts created servitudes obligating peabody to mine and supply coal from the lee ranch mine to the utility buyers pursuant to those contracts those contracts themselves however did not give peabody the right to mine coal from the lee ranch land the supply contracts obligate each utility buyer to pay a specified price for lee ranch mine coal in other words the contracts afford peabody specified_payment rights with respect to the coal supplied in that respect peabody’s supply contract payment rights are incident to derive almost exclusively from and cannot be separated from its ownership of the lee ranch mine land it is peabody’s ownership of that mine’s coal reserves that gives peabody the right to mine and extract coal from the lee ranch mine land in addition unlike the overriding_royalty interests in crichton peabody’s supply contract payment rights do not necessarily last until coal on the lee ranch mine land has been exhausted without optional renewals the tepco supply contract lasts until date and the wef supply contract lasts until date see eg clemente v commissioner tcmemo_1985_367 where exchanged properties were held not to be like_kind because the gravel extraction right the taxpayer received did not give that taxpayer the right to an unlimited quantity of gravel by contrast in revrul_55_749 1955_2_cb_295 the exchange of fee land for perpetual water rights was ruled to be qualified as like kinddollar_figure 9in his declaration the lee ranch mine’s controller stated that to the best of his knowledge all coal ever supplied under the tepco and wef supply contracts has come from the lee ranch mine in certain limited and or remote circumstances each contract would permit the seller to furnish substitute coal from a source other than the lee ranch mine for instance the seller under the tepco contract commits to use its best efforts to mine and supply to tepco such coal as is needed for operation of the springerville station from the lee ranch mine’s coal reserves the tepco contract however provides that from time to time the seller may substitute coal from other mines owned by the seller so long as the substituted coal delivered satisfies prescribed quality requirements and does not cost more than coal then being delivered to the springerville station from the lee ranch mine similarly during an event of force majeure the wef supply contract would permit the seller with the buyer’s consent to deliver substitute coal ie coal obtained from a source other than the lee ranch mine to the escalante station 10in revrul_55_749 1955_2_cb_295 the rationale for the ruling included the following continued however peabody seeks to come within the safe_harbor of sec_1_1031_a_-1 income_tax regs by relying on the renewal terms of the supply contract that might cause the contracts to last years or moredollar_figure in 15_tc_581 affd 192_f2d_155 8th cir we indicated that subsequent 10-year periods were added to the initial term of a 25-year lease to meet the requirements of a leasehold for years or more under the treasury regulation safe_harbor see also revrul_78_72 1978_ 1_cb_258 which would allow the addition of optional renewal periods to determine if a leasehold interest was for years or more continued where the water right whatever its size is in perpetuity as distinguished from a right to a specific total amount of water or to a specific amount of water for a limited period the water rights and the land involved are regarded as sufficiently similar to constitute property of a like_kind within the meaning of sec_1031 of the code 11we previously have indicated that a short-term leasehold of real_property is not equivalent to a fee interest for purposes of sec_1031 65_tc_162 16_tc_547 15_tc_41 as we observed in 116_tc_450 ndollar_figure this characterization of short- term leasehold interests derives not from any particular state law characterization but from negative implication of longstanding regulations which provide that an exchange of a year lease for a fee interest qualifies as a like-kind_exchange under sec_1031 contrary to petitioner’s argument the supply contract payment rights are not a leasehold interest in a fee property as previously held peabody’s right to mine and extract coal from that land comes solely from ownership of the coal mine we therefore conclude that the 30-year safe_harbor provisions of sec_1_1031_a_-1 income_tax regs do not apply see wiechens v united_states f_supp 2d pincite where it was held that a taxpayer’s 50-year water rights were not equivalent to a leasehold of a fee for years or more so as to qualify for the regulation safe_harbor the underlying rationale for allowing nonrecognition_of_gain_or_loss under sec_1031 is the concept that a taxpayer’s economic situation following the exchange is essentially the same as it had been before the transaction this is expressed in the following quote from the committee report underlying the predecessor statute to sec_1031 if the taxpayer’s money is still tied up in the same kind of property as that in which it was originally invested he is not allowed to compute and deduct his theoretical loss on the exchange nor is he charged with a tax upon his theoretical profit h rept 73d cong 2d sess c b part see also 69_tc_905 affd 632_f2d_1171 5th cir the underpinning supporting sec_1031 is that the new property is substantially a continuation of the old investment which remains unliquidated commissioner v p g lake inc u s pincite in determining whether the like-kind requirement of sec_1031 had been met we found it significant in koch v commissioner t c pincite that sec_1031 refers to property of a like not an identical kind the required comparison of the old and new exchanged properties we reasoned should be directed to whether the taxpayer in making the exchange has used its property to acquire a new kind of asset or has merely exchanged its property for an asset of like nature or character id examining the exchanged properties in koch with those principles in mind we held the taxpayer’s exchange of fee simple land for other fee simple land subject_to 99-year condominium leases qualified for nonrecognition treatment under sec_1031 because those exchanged properties were property of a like_kind id pincite in koch we rejected the commissioner’s contention that the taxpayer lessor’s interests primarily the right to condominium rental payments could be separated from the taxpayer’s fee simple interest in that land we observed that the taxpayer’s right to rent was not a separate and distinct item of property but part of the bundle of rights incident to ownership of the fee the bundle of rights and its related obligations were inextricably bound up with the fee simple interest the condominium leases contained numerous provisions some of which we briefly summarized in our findings in koch not only securing the payment of rent but also protecting the value of the taxpayer’s reversionary_interest and the right to rent was merely an incident_of_ownership of the fee simple interest id pincite we also acknowledged that the 99-year condominium leases prevented the taxpayer from taking physical possession of the land received and using it for other purposes we viewed that leasehold restriction on the taxpayer’s use of the new land as a distinction in the grade or quality of the exchanged old and new properties as opposed to a difference in their kind or class we observed that sec_1031 ‘was not intended to draw any distinction between parcels of real_property however dissimilar they may be in location in attributes and in capacities for profitable use ’ koch v commissioner t c pincite quoting commissioner v crichton f 2d pincite dollar_figure finally in koch v commissioner supra pincite we held that the value of the taxpayer’s condominium lease interests did not constitute taxable sec_1_1031_a_-1 income_tax regs contains the explanation that the like-kind requirement concerns the nature or character of property and not its grade or quality as we observed in commissioner v 42_bta_490 affd 122_f2d_181 5th cir substantially_similar interpretations of the term like_kind have appeared in all applicable regulations beginning with those issued under the revenue act of other_property or boot under sec_1031 because the lessor’s fee simple interest cannot be so fragmented in return for the gold mining_property peabody among other things received the lee ranch coal mine which was subject_to two coal supply contracts respondent acknowledges that the lee ranch mine consisting of fee simple land and coal leases is like_kind to the gold mining_property and qualifies for nonrecognition treatment under sec_1031dollar_figure respondent however contends this case is distinguishable from koch respondent argues that the coal supply contracts are separable from the lee ranch mine and constitute taxable other_property or boot under sec_1031 in other words respondent argues those two supply contracts can be fragmented and are not inextricably bound up with peabody’s ownership of the lee ranch mine’s coal reserves we disagree although each supply contract is also a contract for the sale_of_goods under new mexico law and does not give the utility buyer a right to extract coal from the lee ranch mine land in the context of this case we do not find those distinctions to be significant nor to sufficiently distinguish this case from koch peabody’s right to mine and extract coal 13apparently respondent does not dispute that the exchange of leasehold for fee interest here is all right in addition peabody’s right to mine and extract coal from the lee ranch mine is obviously substantially alike to the right to mine and extract gold from the two gold mines from the lee ranch mine land and its supply contracts payment rights for the coal cannot be separated from its ownership of the lee ranch mine coal reserves those rights are part of the bundle of rights incident to peabody’s ownership of the lee ranch mine land coal reserves indeed those supply contracts give peabody no right to mine and extract coal from that land instead peabody’s right to mine and extract coal from that land comes solely from its ownership of that land and coal reserves as to the right to payment under the contracts for coal furnished those rights are ancillary to peabody’s ownership of the coal reserves accordingly the question of whether the supply contracts afford an advantageous or detrimental coal price to peabody is immaterial in that setting see koch v commissioner t c pincite because we hold that the right to receive income from the tenant is part of the bundle of rights ancillary to and inherent in the ownership of the realty the question of whether the lease was advantageous or detrimental to the fee owner is immaterial it is true peabody is obligated to mine and supply coal to meet the operating needs of power stations and that peabody is prohibited from impairing the contracted-for supply by selling coal to other buyers in our view those contract obligations and restrictions constitute a distinction in the grade or quality of the old and new mining properties rather than a difference in their kind or class the new coal mine property is of a like nature or character to the gold mining_property peabody exchanged by exchanging the gold mining_property for the coal mining_property subject_to the supply contracts peabody is essentially continuing the original investment which remains fully unliquidated see commissioner v p g lake inc u s pincite respondent contrary to our holding in koch is attempting to fragment and currently tax peabody on the supply contracts before their actual realization we hold that the coal mine subject_to the tepco and wef supply contracts peabody received is like_kind to the gold mining_property transferred and that peabody’s exchange qualifies for nonrecognition treatment under sec_1031 see 71_tc_54 in the light of that holding and because the supply contracts cannot be separated from peabody’s ownership of the lee ranch mine coal reserves it follows that those contracts are not taxable as other_property or boot under sec_1031 see id d conclusion on the basis of the forgoing we conclude as a matter of law that petitioner is entitled to summary_judgment and respondent is not so entitled an appropriate order will be issued at docket nos and reporter’s note this opinion was modified by order dated date
